              Case 3:18-cv-05301-RJB Document 166 Filed 06/17/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        CAMERON LUNDQUIST, an individual,                   CASE NO. 18-5301 RJB
11      and LEEANA LARA, an individual, on
        behalf of themselves and all others                 ORDER ON DEFENDANT CCC
12      similarly situated,                                 INFORMATION SERVICES
                                                            INCORPORATED’S MOTION TO
13                                Plaintiffs,               COMPEL AND TO CONTINUE
                v.                                          CASE SCHEDULE
14
        FIRST NATIONAL INSURANCE
15      COMPANY OF AMERICA, a New
        Hampshire Corporation, and LM
16      GENERAL INSURANCE COMPANY, an
        Illinois Corporation, and CCC
17      INFORMATION SERVICES
        INCORPORATED, a Delaware
18      Corporation,
19                                Defendants.

20
            THIS MATTER comes before the Court on the Defendant CCC Information Services
21
     Incorporated’s (“CCC”) Expediated Motion to Compel In-Person Depositions of Cameron
22
     Lundquist, Leeana Lara, and Lance Kaufman and Extend the Case Schedule. Dkt. 161. The
23
     Court has considered the pleadings filed regarding the motion and the remaining file.
24

     ORDER ON DEFENDANT CCC INFORMATION SERVICES INCORPORATED’S MOTION TO COMPEL
     AND TO CONTINUE CASE SCHEDULE - 1
                 Case 3:18-cv-05301-RJB Document 166 Filed 06/17/20 Page 2 of 5



 1           In the pending motion, the Defendant CCC moves for an order compelling the two of the

 2   Plaintiffs (Cameron Lundquist and Leeana Lara) and the Plaintiff’s expert (Lance Kaufman) to

 3   participate in an in-person deposition. Dkt. 161. Defendant CCC also moves for a four-week

 4   extension of the case schedule to conduct these in-person depositions and because of difficulties

 5   with another witness’s schedule. Id. For the reasons provided below, the motion to compel

 6   (Dkt. 161) should be denied and the motion for a four-week extension should be denied without

 7   prejudice.

 8                                                  I.      FACTS

 9           In this putative class action, the Plaintiffs assert that Defendants’ practice of using

10   unexplained and unjustified condition adjustments to comparable vehicles when valuing a total

11   loss claim for a vehicle, violates the Washington Administrative Code (“WAC”), specifically

12   WAC 284-30-391 (4)(b) and (5)(d), and so constitutes: (1) breach of contract, (2) breach of the

13   implied covenant of good faith and fair dealing, (3) violation of Washington’s Consumer

14   Protection Act, RCW 19.86., et seq. (“CPA”) and (4) civil conspiracy. Dkt. 90. The Plaintiffs

15   seek damages, declaratory and injunctive relief, attorneys’ fees and costs. Id.

16           The class has not been certified. The Second Amended Complaint proposes to define the

17   class as:

18           All individuals insured by First National and LMGIC under a private passenger
             vehicle policy who, from the earliest allowable time to the date of judgment,
19           received a first-party total loss settlement or settlement offer based in whole or in
             part on the price of comparable vehicles reduced by a “condition adjustment.”
20
     Dkt. 90, at 12. The Second Amended Complaint further provides that, “[w]hile the exact number
21
     of members cannot be determined, the class consists at a minimum of thousands of persons
22
     located throughout the State of Washington.” Id.
23

24

     ORDER ON DEFENDANT CCC INFORMATION SERVICES INCORPORATED’S MOTION TO COMPEL
     AND TO CONTINUE CASE SCHEDULE - 2
              Case 3:18-cv-05301-RJB Document 166 Filed 06/17/20 Page 3 of 5



 1          The Plaintiffs filed their Motion for Class Certification (Dkts. 144 and 146 (unredacted

 2   and under seal)) and by agreement of the parties, the briefing schedule and other case deadlines

 3   were extended (Dkt. 154). The Plaintiffs’ Motion for Class Certification is now noted for

 4   consideration on August 3, 2020. Dkt. 154. Two of the parties that CCC seeks to depose in-

 5   person are representative plaintiffs. Dkt. 161. In support of their motion to certify the class, the

 6   Plaintiffs rely, in part, on the expert opinion of Lance Kaufman (Dkts. 144 and 146); this is the

 7   other witness that CCC seeks to compel to be deposed in-person. Dkt. 161.

 8          The Plaintiffs oppose the motion arguing that due to the Covid-19 pandemic, they should

 9   not be compelled to attend depositions in-person. Dkt. 161. They note that there is sufficient

10   technology to conduct depositions safely and effectively. Id. They oppose extension of the case

11   schedule. Id.

12          CCC replies and argues that in-person depositions are important to its ability to test the

13   credibility of these witnesses. Dkt. 161. It notes that the Plaintiffs’ objection to the extension of

14   the case schedule is based on opposing the in-person depositions, but they are having difficulty

15   scheduling another witness. Id. The motion is ripe for review.

16          The Plaintiffs’ motion for class certification is noted for August 3, 2020, the fact

17   discovery deadline is October 15, 2020, the dispositive motions deadline is October 29, 2020,

18   and the trial is set to begin on February 1, 2021. Dkt. 154.

19                                             II.     DISCUSSION

20          A. MOTION TO COMPEL

21          Fed. R. Civ. P. 30 (b)(4) provides, [“t]he parties may stipulate--or the court may on

22   motion order--that a deposition be taken by telephone or other remote means.”

23

24

     ORDER ON DEFENDANT CCC INFORMATION SERVICES INCORPORATED’S MOTION TO COMPEL
     AND TO CONTINUE CASE SCHEDULE - 3
              Case 3:18-cv-05301-RJB Document 166 Filed 06/17/20 Page 4 of 5



 1          Defendant CCC’s motion to compel in-person depositions of Cameron Lundquist, Leeana

 2   Lara, and Lance Kaufman (Dkt. 161) should be denied. The Plaintiffs’ concerns over exposure

 3   to Covid-19 are sufficient grounds to have their depositions taken by “telephone or other remote

 4   means.” CCC has not shown sufficient prejudice that would justify forcing the witnesses to

 5   participate in in-person depositions. Since credibility is at issue, the depositions should occur by

 6   videoconference. “While the Court is sympathetic to the challenges to the legal community

 7   during this pandemic, attorneys and litigants are adapting to new ways to practice law, including

 8   preparing for and conducting depositions remotely.” United States for use & benefit of Chen v.

 9   K.O.O. Constr., Inc., 2020 WL 2631444, at *2 (S.D. Cal. May 8, 2020)(citing Grano v. Sodexo

10   Mgmt., Inc., 2020 WL 1975057, at *3 & n.5 (S.D. Cal. Apr. 24, 2020)).

11          B. MOTION FOR EXTENSION OF CASE SCHEDULE

12          Under Fed. R. Civ. P. 16(b), for good cause, the court may extend the case schedule.

13          CCC’s motion to extend the case deadline for four weeks (Dkt. 161) should be denied

14   without prejudice. While the extension is currently not warranted to take the in-person

15   depositions sought above, CCC referenced difficulty with another witness. It is not clear if that

16   would justify an extension of the case schedule at this time.

17                                                III.    ORDER

18          It is ORDERED that:

19              •   Defendant CCC Information Services Incorporated’s Expediated Motion to

20                  Compel In-Person Depositions of Cameron Lundquist, Leeana Lara, and Lance

21                  Kaufman (Dkt. 161) IS DENIED; and

22              •   Defendant CCC Information Services Incorporated’s Motion to Extend the Case

23                  Schedule (Dkt. 161) IS DENIED WITHOUT PREJUDICE.

24

     ORDER ON DEFENDANT CCC INFORMATION SERVICES INCORPORATED’S MOTION TO COMPEL
     AND TO CONTINUE CASE SCHEDULE - 4
              Case 3:18-cv-05301-RJB Document 166 Filed 06/17/20 Page 5 of 5



 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 17th day of June, 2020.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON DEFENDANT CCC INFORMATION SERVICES INCORPORATED’S MOTION TO COMPEL
     AND TO CONTINUE CASE SCHEDULE - 5
